Citation Nr: 0843193	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  03-18 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for arterial 
hypertension, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for conjunctivitis 
with bilateral pterygia and nasal pinguecula, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
allergic rhinitis.  

4.  Entitlement to an increased rating for lumbar laminectomy 
at L1-L2, L2-L3, L4-L5 level; degenerative joint disease; low 
back strain, currently evaluated as 40 percent disabling from 
July 1, 2002.

5.  Entitlement to an increased rating for arthritis, left 
knee with status post left medial meniscectomy, status post 
total knee replacement, currently evaluated as 10 percent 
disabling prior to June 10, 2003, and as 40 percent disabling 
from September 1, 2004. 

6.  Entitlement to an increased (compensable) rating for 
leukopenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1978.  

A claim for increased ratings was filed on September 11, 
2002.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from December 2002, July 2003, 
January 2005, and October 2007 rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The December 2002 decision continued 
a 10 percent rating for the left knee and a 20 percent rating 
for low back strain.  By the time of the January 2005 rating 
decision, a 100 percent rating had been assigned for 
arthritis, left knee, status post meniscectomy and total knee 
replacement, effective from June 10, 2003, and a 40 percent 
rating had been assigned for it from September 1, 2004.  By 
the time of the October 2007 rating decision, a 100 percent 
rating had been assigned for lumbar laminectomy at L1-L2, L2-
L3, L4-L5, degenerative joint disease, and low back strain, 
effective from May 23, 2002, and a 40 percent rating had been 
assigned for it from September 1, 2004. 

The issues of increased ratings for arthritis, left knee with 
status post left medial meniscectomy, status post total knee 
replacement, and for leukopenia, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's diastolic blood pressures are not 
predominantly 120 or more.  

2.  The veteran's service-connected conjunctivitis, bilateral 
pterygia and nasal pinguecula do not cause loss of vision of 
either of his eyes.  

3.  The veteran's service-connected allergic rhinitis does 
not cause polyps, greater than 50 percent obstruction of 
nasal passage on both sides, or complete obstruction on one 
side.  

4.  Since July 1, 2002, the veteran has pronounced 
intervertebral disc syndrome but does not have ankylosis of 
his spine.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for conjunctivitis with bilateral pterygia and nasal 
pinguecula have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.84, Diagnostic Code 6034-6018, 
6015 (2008).

3.  The criteria for a compensable rating for allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §4.97, Diagnostic Code 6522 (2008).

4.  The criteria for a 60 percent disability rating, but not 
higher, for lumbar laminectomy at L1-L2, L2-L3, L4-L5 level; 
degenerative joint disease; low back strain, from July 1, 
2002, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2003), 5235-5243 
(effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

For an increased-compensation claim, such as this one, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

The RO's November 2002 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
rating decisions appealed.  It described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA had collected and was collecting, 
requested the veteran to send in particular documents and 
information, identified what evidence (including lay 
statements and medical evidence) might be helpful in 
establishing his claim, and invited the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim.  That letter did not describe the particular rating 
criteria used in evaluating the disabilities at issue or 
discuss what evidence was necessary with respect to the 
rating criteria or the effective date of an award.  Although 
the veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the veteran raises a 
presumption of prejudice, so that VA has the burden to 
establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original November 2002 letter.  First, in a March 2006 
letter, the veteran was notified that disabilities are rated 
from 0 to 100 percent based on 38 C.F.R. Part 4's rating 
schedule and was told of the need to present evidence to meet 
the rating criteria and to establish an effective date of an 
award.  The claims were readjudicated after this in August 
and October 2007.  

Second, even though the veteran was not specifically told 
that evidence was needed of the impact of his disability on 
daily life and employment, or of the specific rating 
criteria, at the 2003 and 2004 VA examinations, he gave 
information concerning the rating criteria and about the 
effects on his daily life and employment.  Thus, 
notwithstanding the lack of notice, the veteran provided the 
required evidence.  The veteran thus had a meaningful 
opportunity to participate in the adjudication process, so 
the veteran was not prejudiced by the delay in receiving all 
required notice.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006) (failure to provide timely notice is harmless 
if the claimant had a meaningful opportunity to participate 
in the processing of the claim).  The claim was readjudicated 
after the examinations.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records and examined the veteran in 2003 and 2004.  Each 
disability has been adequately examined.  VA has satisfied 
its assistance duties.

Higher ratings

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In every instance where the schedule does not provide 
a zero percent evaluation for a Diagnostic Code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2008).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
discussed the concept of the "staging" of ratings, finding 
that in increased rating cases, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
The Board concludes that the disabilities have not 
significantly changed and that uniform ratings are warranted.  

Arterial hypertension

The RO has the veteran's arterial hypertension rated as 20 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7101, which provides for a 20 percent rating when diastolic 
pressure is predominantly 110 or more, or when systolic 
pressure is predominantly 200 or more.  It provides a 40 
percent rating when diastolic pressure is predominantly 120 
or more.  The 20 percent rating assigned has been in effect 
for more than 20 years and is protected.  

On VA examination in November 2004, the veteran's blood 
pressure was 133/79, 130/80, and 132/84.  On VA examination 
in September 2007, it was 130/80, 126/80, and 130/78.  Given 
the blood pressure readings shown, an increased rating is not 
warranted.  Diastolic pressure is not predominantly 120 or 
more but instead is 84 or less.  The criteria for a higher 
rating are not met.  

Bilateral eye

The RO has the veteran's conjunctivitis with bilateral 
pterygia and nasal pinguecula rated as 10 percent disabling 
under 38 C.F.R. § 4.84, Diagnostic Code 6034-6018.  The 10 
percent rating has been in effect for more than 20 years and 
is protected.  Diagnostic Code 6034 is for pterygium, which 
is rated for loss of vision, if any.  Diagnostic Code 6018 is 
for chronic conjunctivitis, which is rated as 10 percent 
disabling when active, with objective symptoms.  There is no 
specific Diagnostic Code for pinguecula.  However, Diagnostic 
Code 6015, new growths, benign (eyeball and adnexa, other 
than superficial) are rated on impaired vision, with a 
minimum 10 percent.  When they are healed, they are rated on 
residuals.  

On VA examination in December 2004, the veteran's conjunctiva 
had pinguecula.  The diagnoses were refractive error, 
dermatochalasis, moderate dry eyes, pingueculae, senile 
cataract, floaters, and no diabetic retinopathy.  The 
examiner stated that loss of vision of the right eye was 
caused by a senile cataract and that the veteran's loss of 
vision of the left eye was caused by refractive error.  The 
examiner's statements show that the veteran does not have 
impaired vision due to pterygium or pinguecula.  
Additionally, conjunctivitis was not found.  In light of the 
above, a higher rating is not warranted for conjunctivitis 
with bilateral pterygia and nasal pinguecula.  

Allergic rhinitis

The RO has the veteran's allergic rhinitis rated as 
noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6522.  
Under Diagnostic Code 6522, allergic or vasomotor rhinitis, 
with polyps, warrants a 30 percent rating.  Allergic or 
vasomotor rhinitis, without polyps, but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side warrants a 10 percent 
rating.  

On VA examination in November 2002, the veteran complained of 
nasal obstruction often, with episodes of sneezing and itchy 
eyes quite frequently, of interference with breathing through 
his nose, and of purulent discharge at times.  He stated that 
he uses nasal sprays and drops.  Clinically, his nose had 
marked engorgement and paleness of the nasal mucosa and 
turbinates.  The diagnosis was chronic allergic rhinitis.  

On VA examination in December 2004, the veteran complained of 
nasal congestion and pressure over his forehead and that it 
interfered with his breathing.  There were no signs or 
symptoms of allergies.  On examination for nasal obstruction, 
the nose had normal nasal mucosa and the septum was in the 
midline.  There was no purulent discharge or crusting.  The 
diagnosis was normal nasal examination, no signs of 
allergies, and no signs of allergic rhinitis.  

Neither of the examinations demonstrated polyps, greater than 
50 percent obstruction of the nasal passage on both sides, or 
complete obstruction on one side.  Additionally, the 2004 
examination found the nose to have normal nasal mucosa and a 
midline septum.  Fifty or more percent obstruction of the 
nasal passage on either side is not shown, and polyps are not 
shown, based on the evidence.  In light of the above, an 
increased rating is not warranted for allergic rhinitis.  

Lumbar spine

The RO has rated the veteran's lumbar laminectomy at L1-L2, 
L2-L3, l4-L5, degenerative joint disease, and low back strain 
as 100 percent disabling from May 23, 2002 through June 2002, 
and as 40 percent disabling from July 1, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5295-5293.  This leaves 
the matter to be decided as whether a rating higher than 40 
percent can be assigned from July 1, 2002.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome based upon the severity of the 
disorder, to a maximum of 60 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective before September 23, 2002).  
Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include, in pertinent part, 5237 (Lumbosacral or cervical 
strain), and 5243, intervertebral disc syndrome.

The September 2003 regulation amendments provide a General 
Rating Formula for Diseases and Injuries of the Spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine, a 100 percent 
rating is warranted.  For unfavorable ankylosis of the entire 
thoracolumbar spine, a 50 percent rating is warranted.  

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

The September 26, 2003 regulation amendments also provide a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under that formula, with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating is 
assigned.  NOTE (1) to that formula indicates that for 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(effective from September 26, 2003).

The VA examination in June 2003 contained a diagnosis of 
postlaminectomy syndrome.  There was normal muscle strength 
in all muscles of the lower extremities except for the left 
ankle dorsiflexor muscles and extensor hallucis longus, which 
had muscle strengths of 4/5.  There was diminished sensation 
to pinprick in all dermatomes of the left leg.  Ankle jerk 
reflexes were absent bilaterally, and straight leg raising 
was positive bilaterally.  The veteran had a slow guarded 
gait and walked unaided but with a limp.  

The VA examination in December 2004 showed that the veteran 
complained of back pain associated with a burning sensation, 
cramps, and numbness of the lower extremities and testes, as 
well as tingling.  He stated that the intensity was severe.  
The veteran was using crutches all of the time for 
ambulation, and a wheelchair for long distance ambulation.  
He also used a thoracolumbar orthotic.  He could walk for 3 
minutes using Lofstrand crutches.  He stated that he was 
unsteady, having had 12 falls in the past year.  He was 
independent with difficulty doing toileting.  Examination 
revealed an impaired gait cycle and he had to walk with 
crutches.  Although the veteran could stand, he could not 
hold the standing position, so measurements of the range of 
motion of the thoracolumbar spine were not done.  He had a 
painful expression on his face, palpable lumbar spasm, and 
weakness of the left ankle dorsiflexor muscles, extensor 
hallucis longus, and tibialis anterior and left ankle plantar 
flexor muscle, with muscle strength graded as 4/5, and there 
was tenderness in the lumbar area.  

The 2003 and 2004 examinations support a 60 percent rating 
under old Diagnostic Code 5293 (2002), for pronounced 
intervertebral disc syndrome.  They show that the veteran has 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, and other neurological findings appropriate to 
the site of diseased disc with little intermittent relief.  
He had left lower extremity weakness at the time of the 2003 
examination, coupled with absent ankle jerk reflexes, 
positive straight leg raising, a slow guarded gait, and a 
limp, and by the time of the 2004 examination, the veteran 
had to use Lofstrand crutches or a wheelchair and could not 
hold a standing position.  He continued to have lower 
extremity weakness and back muscle spasm. 

The only other more favorable codes would be old Diagnostic 
Code 5286 (2003), which requires complete bony fixation 
(ankylosis) of the spine at an unfavorable ankle with marked 
deformity and involvement of major joints (Marie Strumpell 
type) or without other joint involvement (Bechterew type), 
for a 100 percent rating.  The other more favorable code is 
new 5237 or 5243 which would require unfavorable ankylosis of 
the entire spine for a 100 percent rating under the General 
Formula.  The 2003 and 2004 examinations indicate that the 
veteran does not have or nearly approximate unfavorable 
ankylosis of his spine.  On VA examination in June 2003, 
forward flexion of the thoracolumbar spine was to 40 degrees, 
backward extension was to 10 degrees, and lateral flexions 
and rotations were to 20 degrees, with moderate evidence of 
painful motion and moderate thoracolumbosacral muscle spasm.  
There were no postural abnormalities or fixed deformities.  
The examination in December 2004 also revealed that there 
were no postural abnormalities or fixed deformities 
(ankylosis).  Accordingly, a rating higher than 60 percent 
for the service-connected low back disability is not 
warranted.  

The Board has reviewed the rating schedule and finds that no 
other Diagnostic Codes are appropriate for any of the 
disabilities discussed above.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (en banc).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).

The RO has not considered the matter of extraschedular 
ratings.  An extraschedular rating is warranted when 
service-connected disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The veteran has not reported marked interference with 
employment.  He is retired and there have been no 
hospitalizations during the rating period except for the back 
surgery in 2002.  Further, the veteran's symptoms are 
contemplated by the rating criteria.  Accordingly, the Board 
concludes that referral for an extraschedular rating is not 
warranted.  

The preponderance of the evidence is against higher ratings 
than those indicated above and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


ORDER

An increased rating for hypertension is denied.

An increased rating for conjunctivitis with bilateral 
pterygia and nasal pinguecula is denied.

An increased (compensable) rating for allergic rhinitis is 
denied.

A 60 percent rating for lumbar laminectomy at L1-L2, L2-L3, 
L4-L5 level; degenerative joint disease; low back strain is 
granted, from July 1, 2002, subject to the statutes and 
regulations governing the payment of monetary benefits.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran's left knee claim was filed on September 11, 
2002.  The RO has rated the veteran's left knee disorder as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5003-5259 prior to June 10, 2003.  From June 10, 2003 through 
August 2004, it is rated 100 percent disabling.  From 
September 1, 2004, it is rated as 40 percent disabling under 
Diagnostic Code 5003-5055.  The veteran had a left total knee 
replacement in June 2002.  A knee disability can be rated for 
both limitation of leg flexion under Diagnostic Code 5260 and 
limitation of leg extension under Diagnostic Code 5261.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).  In addition to the 
ratings based on limitation of motion, a separate rating may 
be assigned for instability of the knee under Diagnostic Code 
5257.  See VAOPGCPREC 23-97.  The RO has not provided the 
veteran with VCAA notice advising the veteran of the criteria 
for a higher rating in light of all of the applicable 
criteria, including Diagnostic Codes 5055, 5257, 5259, 5260, 
5261.  This should be performed, followed by readjudication 
of the claim.

The RO has rated the veteran's leukopenia as noncompensable 
under Diagnostic Code 7799-7701.  There is no Diagnostic Code 
7701 currently.  Previous Diagnostic Code 7701 (1995) was for 
secondary anemia and indicated to rate the underlying disease 
entity.  The RO has not provided the veteran with VCAA notice 
advising the veteran of the criteria for a higher rating for 
leukopenia in light of any of the currently applicable 
diagnostic criteria, nor has it adjudicated the claim under 
the current diagnostic criteria.  This should be performed.

The most recent VA treatment records contained in the claims 
folder are dated in June 2007.  In September 2001, the 
veteran had reported receiving VA treatment in San Juan and 
Ponce, Puerto Rico VA facilities.  An effort should be made 
to obtain any additional VA medical records of treatment the 
veteran has received since June 2007.

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim for an increased rating for his 
service-connected left knee disability 
in light of all of the applicable 
criteria, including Diagnostic Codes 
5055, 5257, 5259, 5260, 5261, and for 
his service-connected leukopenia in 
light of all applicable criteria, 
including 38 C.F.R. § 4.117 (2008); (2) 
the information and evidence that VA 
will seek to obtain on his behalf; and 
(3) the information or evidence that he 
is expected to provide. 

2.  Make arrangements to obtain the 
veteran's VA treatment records, dated 
since June 2007.

3.  Thereafter, readjudicate the 
veteran's pending claims in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should discuss the claim for an increased 
rating for left knee disability under 
Diagnostic Codes 5055, 5257, 5259, 5260, 
5261, and for leukopenia in light of 
pertinent parts of 38 C.F.R. § 4.117.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


